          Case 1:20-cv-05658-RA Document 10 Filed 09/02/20 Page 1 of 5

                                                                           66-5 /$


                                    ([KLELW $
                          81,7(' 67$7(6 ',675,&7 &2857
                         6287+(51 ',675,&7 2) 1(: <25.


   $':((. //&                                  &DVH 1R &LYLO $FWLRQ 1R FY
                           3ODLQWLII
                                                &216(17 -8'*0(17 $1'
         YV                                    3(50$1(17 ,1-81&7,21
  &1 0HGLD ,QF DND /RV $QJHOHV
  &DQQDELV 1HZV RU
  /$&$11$%,61(:6&20

                          'HIHQGDQW




       7+,6 0$77(5 WKH ³&LYLO $FWLRQ´ KDYLQJ EHHQ FRPPHQFHG E\ SODLQWLII $GZHHN

//& ³3ODLQWLII´ RU ³$GZHHN´ E\ ILOLQJ D FRPSODLQW RQ -XO\   DJDLQVW 'HIHQGDQW &1

0HGLD ,QF DND /RV $QJHOHV &DQQDELV 1HZV RU /$&$11$%,61(:6&20 ³'HIHQGDQW´ 

       'HIHQGDQW KDV DJUHHG DQG DFNQRZOHGJHG VHUYLFH IRU WKH SXUSRVHV RI FRQVHQWLQJ WR

MXULVGLFWLRQ DQG HQIRUFHPHQW E\ WKLV &RXUW

       3ODLQWLII DQG 'HIHQGDQW KDYLQJ FRQVXOWHG LQGHSHQGHQW OHJDO FRXQVHO LQ FRQQHFWLRQ ZLWK

WKLV &LYLO $FWLRQ DQG

       3ODLQWLII DQG 'HIHQGDQW KDYLQJ DJUHHG WR WKH HQWU\ RI WKLV &RQVHQW -XGJPHQW DQG

3HUPDQHQW ,QMXQFWLRQ WKH ³&RQVHQW -XGJPHQW´ 

       12: 7+(5()25( ,7 ,6 +(5(%< 67,38/$7(' $1' $*5((' E\ DQG

EHWZHHQ WKH XQGHUVLJQHG SDUWLHV DQG 25'(5(' $1' $'-8'*(' DQG PDGH HIIHFWLYH DV

RI WKLV QG GD\ RI 6HSWHPEHU  ³(IIHFWLYH 'DWH´ DV IROORZV




                                          3DJH  RI 
     Case 1:20-cv-05658-RA Document 10 Filed 09/02/20 Page 2 of 5

                                                                        SSJR 3671-L0180A


1.      The Court has personal jurisdiction over each of the parties to this action. The

Court has federal question jurisdiction pursuant to 28 U.S.C. §§ 1331, and 1338 over the

Lanham Act claims because the action alleges inter alia violations of federal statutes; and

the Court has jurisdiction pursuant to 28 U.S.C. §§ 1338(b) and 1367 over the state law

claims because they arise out of the same nucleus of operative fact and are so related to

the federal cause of action that they form the same case or controversy. Venue is proper

in this judicial district under 28 U.S.C. § 1391.


2.      Defendant consent to the jurisdiction of this Court to enter and enforce the Order

against them, their officers, employees, servants, agents, licensees, attorneys, successors-

in-title, affiliates, subsidiaries and assigns, all those in active concert and participation

with any of them, and the parties hereby consent to the entry of this Consent Judgment.


3.      The Court hereby directs final judgment in favor of Plaintiff and against

Defendant in accordance with the terms herein.


4.      Adweek is the owner of the copyright in the articles found at Exhibits 2-8 of the

Complaint as well as other articles found on adweek.com and in Adweek’s magazines

and published content (the “Articles”).


5.      Defendant has infringed the copyright of Plaintiff in the Articles at Exhibits 2-8 of

the complaint by inter alia including those Articles on Defendant’s website

lacannabisnews.com.


6.      Defendant including their respective parents, subsidiaries, affiliates, officers,

agents, servants, employees, and those persons in active concert or participation with



                                    Page 8 of 11
     Case 1:20-cv-05658-RA Document 10 Filed 09/02/20 Page 3 of 5

                                                                       SSJR 3671-L0180A


them are, to the fullest extent permitted by 17 USC §§101 et seq., enjoined and prohibited

from infringing Plaintiff’s Copyright in the Articles and shall remove the same from its

website lacannabisnews.com.


7.      Defendant shall not re-publish or otherwise copy or reproduce any of the Articles.


8.      This Court shall retain jurisdiction of this matter for the purpose of enforcing the

terms and provisions of this Consent Judgment.


9.      In the event of a violation of this Consent Judgment, Plaintiff shall be entitled to

recover its attorney fees, costs and expenses in connection with that matter in addition to

any damages.


 IT IS SO ORDERED.



 Dated: 6HSWHPEHU                       _____________________________
                                              Hon 5RQQLH $EUDPV
                                              8nited States District Court Judge




                                   Page 9 of 11
Case 1:20-cv-05658-RA Document 10 Filed 09/02/20 Page 4 of 5
Case 1:20-cv-05658-RA Document 10 Filed 09/02/20 Page 5 of 5
